UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
vs. : CRIMINAL NO.
RAPHAEL RISHER :
Defendant §
CRIMINAL INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE

Conspiracy to Commit Murder for Hire
18 U.S.C. § 1958

United States Courts
Southern District of Texas
FILED

MAR 06 2020

David J. Bradley, Clerk of Court

20-1F ¢

Between in or about April 2014 until on or about July 1, 2014, in Houston, Texas, in the

Southern District of Texas, defendant RAPHAEL RISHER did conspire with others, known

and unknown, to the United States Attorney to use or cause another to use facilities of interstate

or foreign commerce, including, but not limited to, automobiles, firearms and cellular

telephones, with the intent that a murder be committed in violation of the laws of the State of

Texas and of the United States as consideration for the receipt of, or as consideration of a

promise or agreement to pay, anything of pecuniary value, resulting in the death of Marcus

Celestine, in violation of Title 18, United States Code, Section 1958.
OBJECT OF THE CONSPIRACY

The purpose and object of the conspiracy was to commit the murder of Marcus Celestine,
as punishment for Marcus Celestine stealing drugs, including cocaine, and/or monies gained
from the sale of cocaine from co-conspirator and leader of the organization, Ronald Brown
(“Brown’’).

WAYS, MANNER AND MEANS OF THE CONSPIRACY

The manner and means by which the foregoing objectives of the conspiracy to commit
murder-for-hire were to be accomplished included, but were not limited to, the following:

l. It was part of the conspiracy that Brown combined, conspired, and contracted with
defendant RISHER and others to cause the death of Marcus Celestine by forming a plan whereby
defendant RISHER arranged with Brown to use another person to murder Marcus Celestine by
shooting him with a firearm provided by Brown.

2. It was part of the conspiracy that Brown arranged for the time, place, and cause of
the death of Marcus Celestine, as well as the role that Brown, defendant RISHER, and others
would play in accomplishing the purposes of the conspiracy.

3. It was further part of the conspiracy that Brown agreed to pay defendant RISHER
and another person at least $20,000.00 of U.S. currency, as payment for carrying out the murder
of Marcus Celestine.

4, It was further part of the conspiracy that Brown, defendant RISHER, and other
conspirators used interstate commerce and facilities, including telephones, to communicate with

one another and to coordinate the details and plans for the murder of Marcus Celestine.
5. It was further part of the conspiracy that Brown, defendant RISHER, and other
conspirators used interstate commerce and automobiles to travel on interstate and other public
roadways to meetings to discuss the murder-for-hire plan and used automobiles on interstate and
other public roadways to travel to the location of the murder of Marcus Celestine.

6. It was further part of the conspiracy that Brown traveled from Atlanta, Georgia to
Houston, Texas, when he became aware that Marcus Celestine and another person in the interstate
drug conspiracy were involved in the robbery of cocaine from Brown’s drug transporter in
Houston. Brown traveled in interstate commerce, specifically using an interstate commercial
airline flight to return to Houston, to begin to plan the subsequent attack on Marcus Celestine.

7. It was further part of the conspiracy that Brown arranged for defendant RISHER to
have another person use as the murder weapon a firearm possessed by Brown that traveled in
interstate commerce. Brown supplied defendant RISHER with the FN firearm used to kill Marcus
Celestine.

OVERT ACTS

In furtherance of the conspiracy and to accomplish one or more of the purposes thereof,
the following overt acts, among others, were committed in the Southern District of Texas and
elsewhere:

1. From in or about 2012 until in or about 2016, Brown ran an interstate drug

organization that purchased multiple kilogram quantities of cocaine, a Schedule I

controlled substance, and distributed the cocaine in Houston, in the Southern District of

Texas, and elsewhere, including Atlanta, Georgia. The total amount of cocaine

distributed by the organization at the direction and control of Brown was well in excess

3
of 5 kilograms or more of cocaine and was, in fact, in excess of 100 kilograms of cocaine.

2. In or about mid-April 2014, codefendant David Roberts (“Roberts”) was
planning on taking a shipment of multiple kilograms of cocaine from Houston to Atlanta
on behalf of Brown. When Roberts received two large duffel bags filled with kilograms
of cocaine from E.W. (a co-conspirator of Brown in Houston), Roberts was robbed by
another man, later identified by Brown to be Marcus Celestine.

3. Inor about late April 2014, Brown concluded that E.W. and Marcus Celestine
stole the multiple kilograms of cocaine from Roberts and Brown began to assemble a
plan to kill both men for stealing Brown’s cocaine.

4. Onor about April 23, 2014, at 9715 Bertwood Street, Houston, Texas, Brown
and other conspirators kidnapped E.W. by using zip ties to bind E.W.’s hands and feet
and put him in the trunk of a vehicle to be driven to another location where he was to be
assaulted and murdered. While being transported in the trunk of the vehicle, E.W. broke
free of the bindings, jumped out of the trunk of the vehicle, and ran down Tidwell, a
public roadway in Houston, Texas, seeking assistance. R.G., an unrelated passerby
driving another vehicle on Tidwell, saw E.W. in the street and picked up E.W. in R.G.’s
vehicle in hopes of transporting E.W. to safety.

5. Brown and another person pursued the vehicle driven by R.G. Brown
repeatedly fired a firearm at R.G. and E.W. from a short distance, striking R.G. in the
upper body and E.W. in the head. Both men survived the attempted deadly assault.

6. After his failed attempt to kill E.W., Brown turned his attention to killing

Marcus Celestine.
7. In or about May and June 2014, Brown met with co-conspirator RAPHAEL
RISHER (“RISHER”) and several members of his drug organization at several
locations within the Southern District of Texas, to further discuss the murder of Marcus
Celestine.

8. RISHER advised Brown about his friend Clyde Williams (“Williams”) and
agreed to broker a deal to have Williams murder Marcus Celestine. Brown agreed to
pay Williams at least $20,000 in United States currency to carry out the murder.

9. In or about June 2014, RISHER met with Williams to discuss killing Marcus
Celestine. RISHER explained that Brown believed Celestine stole drugs from him and
wanted him killed as retribution. RISHER further explained to Williams that Brown
had been trying to catch up with Celestine for a couple of months and could not find
where he lived. Williams agreed to carry out the job for at least $20,000.

10. In or about June 2014, Brown provided an FN handgun, a firearm
manufactured outside the State of Texas, to RISHER to be used by Williams to murder
Marcus Celestine.

11. On or about June 10, 2014, Brown contacted his Parole Officer, J.W., to
inquire about the date, time, and location of Marcus Celestine’s next appointment with
the Office of Probation and Parole. Although unauthorized to do so, J.W. told Brown
that Marcus Celestine was scheduled to meet with his Parole Officer at the Houston One
District Parole Office located at 4949 West 34" Street, Houston, Texas, in the Southern

District of Texas, on the morning of July 1, 2014.
12. In or about late June 2014, Brown informed RISHER of Celestine’s parole
meeting on or about July 1, 2014, and RISHER passed the information to Williams.

13. On or about July 1, 2014, according to the plan created by Brown, Williams
drove a Ford Taurus to the Houston One District Parole Office located at 4949 West 34"
Street, Houston, Texas, in the Southern District of Texas, to shoot and kill Marcus
Celestine with the FN handgun provided by Brown to RISHER who gave it to Williams.

14. After Celestine returned to his vehicle following his meeting at the Parole
Office, Williams repeatedly shot and killed Marcus Celestine. Williams fired a number
of shots at Marcus Celestine, as Celestine sat in the driver’s seat of his vehicle.
Williams walked away but quickly returned and fired several more shots at Marcus
Celestine from a close range. Marcus Celestine died on the scene in the parking lot of
the Parole Office from multiple gunshot wounds.

15. The police recovered at least nine (9) shell casings on the scene. An
autopsy determined that the cause of Marcus Celestine’s death was multiple gunshot

wounds and the manner of death was homicide.
16. On or about July 1, 2014, after the murder, RISHER and Williams met
Brown, at a location on Highway 6 in the Southern District of Texas, where Brown
provided Williams approximately $20,000.00 in U. S. currency for carrying out the
murder of Marcus Celestine.

In violation of Conspiracy to Commit Murder for Hire, 18 U.S.C. § 1958.

RYAN K. PATRICK
United States Attorney

vw Lo SS

/Sien D. Mellin
Sebastian Edwards
Assistant United States Attorneys

 
